PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel.
And it appearing that under Ohio law the husband may maintain an action for loss of services of his wife where the injury complained of is due to negligence. Curry v. Board of Commissioners of Franklin County, 135 Ohio St. 435, 436, 21 N.E. 2d 341; Cf. Smith v. Nicholas Bldg. Co., 93 Ohio St. 101, 103, 104, 112 N.E. 204, L.R.A.1916E, 700, Ann.Cas.l918D, 206.
And it appearing that the finding of the District Court that the wife was an invalid for some time and that the husband was deprived of her services is supported by substantial evidence, and that the amount of the judgment is not excessive:
It is ordered that the judgment be, and it hereby is, affirmed.